Citation Nr: 1110147	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  04-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, originally claimed as neck pain, headaches, and a neurological disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.  He also had additional service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2001 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and determined that new and material evidence had not been submitted to reopen a claim for service connection for residuals of a head injury.

In a July 2007 decision, however, the Board found that new and material evidence had been received to reopen the claim for service connection for residuals of a head injury.  But rather than immediately readjudicating this claim on its underlying merits, the Board remanded this claim and the claim for service connection for PTSD for additional development.

Following that development, the Board issued a June 2008 decision denying the claim for service connection for residuals of a head injury, but again remanding the claim for service connection for PTSD for still further development and consideration.  

The Veteran appealed the Board's denial of his claim for service connection for residuals of a head injury to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2009 order, granting a joint motion, the Court partially vacated the Board's June 2008 decision - to the extent it had denied this claim, and remanded this claim to the Board for further development and readjudication in compliance with directives specified.

The following month, so in July 2009, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) continuing to deny the claim for service connection for PTSD.  So this claim was once again before the Board.  

In December 2009, the Board remanded both claims to the RO, via the AMC, to schedule VA neurological and psychiatric examinations for medical opinions concerning the etiology of these claimed conditions, and especially insofar as whether they are attributable to the Veteran's military service.  

The Veteran did not report for these scheduled VA compensation examinations.  As will be explained, however, there is good cause for this and, therefore, reason or justification for rescheduling these examinations.  So the Board is again remanding these claims to the RO via the AMC.


REMAND

In the prior July 2007 remand, the Board instructed the AMC to schedule a VA neurological examination to determine the likelihood that the disability currently affecting the Veteran's head, neck, and/or cervical spine is a residual of a documented head injury that he had sustained while on active duty in the military.  The Board also directed the scheduling of a VA psychiatric examination to determine whether he suffers from PTSD as a result of a stressor he experienced in service.

According to the Court-granted joint motion in June 2009, the Board's June 2008 decision was vacated because the neurological examination was not conducted as directed by the July 2007 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (indicating there need only be "substantial," as opposed to "exact," compliance with a remand directive).  

It was also determined that a VA opinion obtained in December 2008 concerning the claim for service connection for PTSD was confusing.  When remanding this claim in July 2007, and again in June 2008 for failure to comply with the July 2007 remand, the Board had asked the examiner to specify "whether there are any findings suggesting an alleged personal assault during service actually occurred, and if so, the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD as a consequence."  See the prior version of 38 C.F.R. § 3.304(f)(4), now codified at subpart (f)(5).  This opinion is especially needed to assist in resolving this claim because when, as here, the claim for PTSD is predicated on a personal assault, the general rule that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor does not apply.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999) and YR v. West, 11 Vet. App. 393, 399 (1998).

In her December 2008 report, the evaluating VA psychologist indicated that she had carefully reviewed the claims file and that, since the Veteran was not present, he was not interviewed or assessed.  [Note:  the Board did not specify the Veteran needed to be reexamined prior to providing this additional supplemental opinion, instead left this to the AMC's discretion, so there was no failure in not having him reexamined.].  But still, in trying to provide the requested opinion, this commenting VA psychologist made contradictory statements and, therefore, left the Board wondering whether her conclusions were ultimately favorable versus unfavorable to the Veteran's claim.  

On the one hand she indicated there was no evidence inconsistent with the report of sexual assault as described by the Veteran, which she then went on to confirm did rise to the level of a traumatic incident sufficient to cause symptoms of PTSD.  She also acknowledges the information that she had reviewed (presumably referring to the evidence in the claims file) was consistent with his symptoms having been caused by the reported personal assault during service, but she then stated this is not probative.  She further indicated it would be pure speculation to comment on the veracity of his report in the absence of objective information.  She also added that, without interviewing him, it was also speculative to comment on the likelihood that his PTSD symptoms were caused by the personal assault during service.


As noted in the Board's subsequent December 2009 remand, the VA psychologist had suggested that further clinical evaluation was needed to provide the requested medical opinion as to the likelihood the Veteran suffers from PTSD as a result of a personal assault while on active duty.  So in again remanding this claim in December 2009, the Board determined the VA psychologist should be given the opportunity to clarify her ambiguous statements.

In letters dated in December 2009 and February 2010, the AMC notified the Veteran that it was scheduling his examinations and that the VA medical center where the examinations were to take place would notify him of the date, time, and location of his examinations.  Apparently, the actual letter from the VA medical center to the Veteran is not in the file.  But according to a computer-generated document, printed on May 27, 2010, the VA medical center notified the RO/AMC that the Veteran had failed to appear for both his neurological and psychiatric examinations.

VA regulation provides that, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  However, the Board finds that the Veteran's neurological and psychiatric examinations should be rescheduled because he has provided a reasonable excuse (i.e., good cause) for his absence.  In a January 2011 letter, he explained that he could not attend the examinations because he had been hospitalized and had undergone surgery to remove a knee replacement, which in turn ultimately had resulted in an additional hospitalization after he developed a staph infection.  He did not specify the dates of those hospitalizations, but the Board has no reason to doubt his credibility that they occurred.  Therefore, the Board finds that his VA neurological and psychiatric examinations should be rescheduled prior to deciding his claims.

But before rescheduling these examinations, the Board will additionally address the Veteran's alternative argument that he did not receive notice of the previously scheduled VA examinations.  This other argument is meritless.

Because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his scheduled VA examinations, the absence of any such copy from the claims file generally cannot be used as evidence to demonstrate that a notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  So the absence of a notice letter in the file of the date, time, and location of a VA examination does not overcome the presumption of administrative regularity, which provides that government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); see also Sthele v. Principi, 19 Vet. App. 11, 17 (2004).  The Court has applied this presumption of administrative regularity to various processes and procedures throughout the VA administrative process, including the RO's mailing of notice of a VA medical examination.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  And while this presumption of administrative regularity is not absolute, it only may be overcome by the submission of "clear evidence to the contrary."  Ashley, 2 Vet. App. at 309.  A claimant's mere statement of nonreceipt is insufficient for that purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).  

The Veteran has not provided any information or evidence other than his own unsubstantiated statements, which, as mentioned, are insufficient to rebut this presumption of administrative regularity that he received notice of the scheduling of his prior VA compensation examinations.  The letters from the AMC were sent to his correct address, as even he has confirmed.  The Board therefore rejects the notion that he did not receive this notice.  In any event, however, for the reasons and bases discussed, the Board finds that his VA neurological and psychiatric examinations should be rescheduled since there was apparently good cause for his absence.


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  If possible, have the Veteran examined by the VA psychologist that provided comment concerning the claim for PTSD in December 2008 (or, if she is unavailable, by another VA psychologist or psychiatrist equally qualified to make the necessary determinations).  After examining the Veteran, have her or whomever else is designated submit an addendum opinion specifying with more clarity whether there are any findings suggesting the alleged personal assault during service actually occurred, and if so, the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD as a consequence.  The examiner must discuss the rationale of the opinion and should make every effort to provide comment, whether favorable or unfavorable, concerning the etiology of the Veteran's PTSD in terms of whether it is attributable to his military service or, instead, more likely the result of other unrelated factors.

2.  Also reschedule the VA neurological examination to determine the likelihood (very likely, as likely as not, or unlikely) that any disability currently affecting the Veteran's head, neck, and/or cervical spine is a residual of a documented injury sustained during his military service from April 1966 to January 1968.  This includes indicating whether he had degenerative arthritis in this segment of his spine (the cervical segment) within one year of his discharge from service.  And to assist in making these critical determinations, have the designated examiner review the claims file for the Veteran's pertinent medical and other history, including a complete copy of the joint motion, this remand, and his service treatment records (STRs) reflecting that he sustained a laceration to his scalp and experienced week-long migraine headaches after an accident aboard the USS CAMUS in October 1966 when he was struck on the head by a "water wash down system block and tackle."  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claims for residuals of a head injury and PTSD in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


